—In two related proceedings pursuant to Family Court Act articles 6 and 8, the mother appeals, as limited by her notice of appeal and a letter dated October 24, 2012, from so much of an order of the Family Court, Westchester County (Malone, J.), entered April 6, 2012, as, after a hearing, granted the father’s petition to hold her in civil contempt for willfully violating the visitation provisions of interim orders of the same court dated February 25, 2009, and March 9, 2010, respectively, and imposed a $250 sanction for each violation.
Ordered that the order entered April 6, 2012, is affirmed insofar as appealed from, with costs.
Contrary to the mother’s contentions, the Family Court properly granted the father’s petitions to hold her in civil *738contempt, as the record established by clear and convincing evidence that she willfully violated clear and unequivocal court orders, thereby prejudicing the father’s right to visitation with the children (see Matter of Jules v Corriette, 55 AD3d 732 [2008]; Matter of Munster v Munster, 17 AD3d 600 [2005]; Matter of Barcham-Reichman v Reichman, 250 AD2d 609 [1998]; cf. Rienzi v Rienzi, 23 AD3d 447, 449 [2005]).
The mother’s remaining contention is without merit. Rivera, J.E, Dickerson, Leventhal and Hall, JJ., concur.